                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 JOSE ZAVALA,                                     §
                                                  §
                Plaintiff,                        §
                                                  §
 v.                                               §       Civil Action No. 3:19-CV-2012-L
                                                  §
 IVAN TENA, ET AL.,                               §
                                                  §
                                                  §
                Defendants.                       §

                                              ORDER

       On October 18, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 11) was entered, recommending that the court dismiss without

prejudice this action for lack of subject matter jurisdiction. No objections to the Report were filed.

       Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, accepts them as those of the

court, and dismisses without prejudice this action and all claims asserted for lack of subject

matter jurisdiction, as Plaintiff Jose Zavala has not set forth facts establishing that a federal

question exists, or that there is complete diversity of citizenship between the parties and that the

amount in controversy exceeds $75,000, exclusive of interest and costs.

       It is so ordered this 15th day of November, 2019.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Solo Page
